 ORANGE BELT DISTRICTCOUNCIL OFPAINTERSNO. 48441Orange Belt District Council of Painters No. 48, AFL-CIOandClaremont Painting and Decorating;Interstate Employers As-sociation,Inc.Case No. 31-CC-816.October 29, 1965DECISION AND ORDERUpon charges duly filed on December 3,1964, by Claremont Paintingand Decorating, and Interstate Employers Association, Inc., hereinreferred to as the Charging Parties, the General Counsel of the Na-tional Labor Relations Board, by the Regional Director for Region 21,issued a complaint dated February 19, 1965, against the Orange BeltDistrict Council of Painters No. 48, AFL-CIO, herein called Respond-ent, alleging that the Respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8(b) (4) (i) and(ii) (B) of the National Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing were duly served upon theparties.On March 4, 1965, the Respondent filed its answer admittingcertain allegations of the complaint, but denying the commission of anyunfair labor practices.On May 21,1965, the Respondent, the Charging Parties, and the Gen-eral Counsel entered into a stipulation and filed a joint motion to trans-fer this proceeding directly to the Board for findings of fact, conclu-sions of law, and for the issuance of a Decision and Order after thefiling of briefs and without further hearing. The stipulation states insubstance that the parties waive their rights to a hearing before a TrialExaminer and to the issuance of a Trial Examiner's decision, and thatthe charge, complaint, answer, the stipulation, and the transcript oftestimony complied, and exhibits received in evidence at a hearingbefore a United States District Court, Southern District of California,Central Division, in the case ofRalph E. Kennedy, Regional Director(Claremont Painting and Decorating) v. Orange Belt District Councilof Painters No. 48,Civil Case No. 65-248-PH,1 should constitute theentire record in this case.On June 24, 1965, the Board approved thestipulation, ordered transferral of the proceeding to the Board, andgranted permission to the parties to file briefs.Briefs were filed by theRespondent and the General Counsel.Upon the basis of the stipulation, the briefs, and the entire recordin the case, the Board 2 makes the following :IPursuant to a proceeding Instituted under Section 10(1) of the Act, an order enjoiningRespondent'spicketing issued on March 2, 1965'Pursuant to Section 3(b) of the Act,the Board has delegated Its powers In connectionwith this case to a three member panel[Members Fanning,Brown, and Zagorla].155 NLRB No. 48. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSTri-County Chapter, Painting and Decorating Contractors of Amer-ica, Inc., herein called Association, represents member firms, includingClaremont, in the negotiation of collective-bargaining agreements withlabor organizations in the Southern California area. In the operationof their businesses, employer members of Association annually per-form services outside the State of California valued in excess of$50,000, and annually purchase and receive goods, materials, and sup-plies originating outside the State of California valued in excess of$50,000.Claremont is engaged at Claremont, California, as a paintingcontractor in the building and construction industry. In connectionwith its business, Claremont annually purchases and receives goods,materials, and supplies originating outside the State of Californiavalued at substantial amounts. In the course and conduct of its busi-ness, Claremont was, at all times material herein, engaged, pursuant tosubcontracts, in painting for general contractors, Alta Mesa Homes,herein called Alta, Kirby Construction Company, herein called Kirby,and Roger Land Company, herein called Roger. Alta was then engagedin the construction at Corona, California, of a residential tract consist-ing of approximately 41 houses, herein called Alta project; Kirby wasengaged in the construction at Rowland Hills district of California, ofan 84-unit apartment project, herein called Kirby project; and Rogerwas engaged in the construction at Claremont, California, of a resi-dential tract consisting of approximately 57 houses, herein calledRoger project. In addition to Claremont's contract, Alta, Kirby, andRoger each subcontracted portions of the construction work at theirrespective projects to various subcontractors.At the Alta project,Alta subcontracted the plastering to Tanner and Macy, herein calledTanner, and the drywall work to Modern Interiors, herein called Mod-ern.For use at their respective construction projects, Alta, Kirby, andRoger, and their subcontractors, have purchased and received goods,materials, and supplies originating outside the State of Californiavalued, in the aggregate, in the excess of $50,000.On the basis of the foregoing facts, the parties admit, and we find,that Claremont is and has been, at all times material herein, anEmployer engaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that it will effectuate the policies of the Act toassert jurisdiction herein.We also find that Alta, Kirby, Roger, Tan-ner, and Modern are persons engaged in commerce or in an industryaffecting commerce. ORANGE BELT DISTRICT COUNCIL OF PAINTERS NO. 48443II.THE LABOR ORGANIZATION INVOLVEDOrange Belt District Council of Painters No. 48,AFL-CIO,is, andhas been at all times material to this case,a labor organization withinthe meaning of Section 2 (5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The factsIn the period covered by the complaint, Claremont was the paintingsubcontractor on each of the Alta, Kirby, and Roger construction proj-ects.At all times material, Respondent has engaged in a labor disputewith Claremont, but has had no dispute with either Alta, Kirby, Roger,or other of their subcontractors. In furtherance and support of its dis-pute with Claremont, the Respondent picketed at the three named con-struction sites beginning in December 1964,3 with signs which read :Claremont Painting is Unfairand Operates under Sub-StandardWorking ConditionsDistrict Council of Painters No. 481.The Alta jobsiteThe Respondent commenced picketing at all entrances to the Altaproject on December 13, 1964.On the following day, Bill Lockhart,president of Claremont, placed a sign at the Garretson Street entrancelocated approximately 200 feet north of Beatrice Street,4 herein calledthe Claremont entrance, reserving the use of that entrance exclusivelyto Claremont employees and suppliers. Lockhart also posted a sign atthe Ontario Street entrance to the construction site designating thesaid entrance as one for the exclusive use of employees and suppliersof contractors other than Claremont.For reasons not explained onthe record, a third entrance at the intersection of Garretson and Bea-trice Streets, herein called the Beatrice Street entrance, remainedunposted.Between December 14 and 22, picketing occurred only atthe Claremont entrance.According to Respondent witness Dunaway, on December 16 a Clare-mont employee drove his truck containing painting apparatus on andoff the project several times through the unmarked entrance.Respond-ent thereupon instructed the pickets, on or about December 22, to patrolthe entire length of Garretson Street adjoining the construction siteand including he unmarked entrance.Because of the extension ofRespondent's picketing, Alta's Superintendent Arndt, on December 22,posted the Beatrice Street entrance as on reserved for the use of'Unless otherwise specified,all dates refer to 1964.'Also referred to on the record as Benedict Road. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees and suppliers of contractors other than Claremont.Arndtconceded that at least on one occasion prior to the posting, the BeatriceStreet entrance had not been used by an employee of Claremont but byone of Claremont's suppliers.The Respondent continued to picket theBeatrice Street entrance and, under the belief that Claremont employ-ees and suppliers were also using the Ontario Street entrance notwith-standing the posting regulation, it extended its picketing to theentrance on Ontario Street.It is not disputed that Respondent's picketing caused the employeesof Tanner and Modern to cease work on the project. The Respondent,however, claimed that there had been a general disregard of Clare-mont's posted notices to its employees and suppliers to use the one gateset aside for them. In support of its claim, Respondent witnesses Dun-away and Owens testified to six separate instances during January1965, when Claremont's employees made improper use of such otherentrances.2.The Kirby projectThe record evidence shows that when picketing commenced at theKirby project on December 4, 1964, George Kirby, the general con-tractor, removed Claremont from the project for a few days on adviceof counsel.On December 9, after Claremont returned and picketingwas resumed, separate entrances were established.The entrance onFifth Avenue was set aside for use by employees of all contractorsexcept Claremont.At the opposite side of the tract, an entrance wasdesignated for Claremont employees on Jellick Street 5 in front of alarge ditch which had been excavated along that entire side of the proj-ect for underground utility lines. It is undisputed that the aforesaidexcavation was virtually impassable at the site of the Claremontentrance, and that Claremont employees had to cross the ditch at vari-ous places between one to three city blocks from the sign, and return toa point near the sign but behind the picket line in order to enter ontothe project.Consequently, according to Respondent's -witnesses, pick-eting at the Jellick Street entrance was ineffectual as a means ofappealing to Claremont employees.Respondent, however, confined itspicketing to the Jellick Street entrance between December 9 and 30.George Kirby conceded that some Claremont employees used thewrong entrance when the signs were first posted, but that he instructedthem to enter on Jellick Street, and that they observed the properentrance thereafter.Respondent's business representative, Beezley,testified, on the other hand, that picket Don Upp had reported seeingClaremont employee Barney Osuma on the Kirby project on Decem-ber 18, but that Osuma had not been seen entering by the Jellick Streetentrance.Beezley further testified that he saw Osuma approachingsAlso referred to in the record as Jellico Street. ORANGE BELT DISTRICT COUNCIL OF PAINTERS NO. 48445the site on the morning of December 18 as Beezley was leaving, andthat the pickets, including Don Upp, were stationed at the Claremontentrance at that time. Beezley also testified that on December 22, fol-lowing a rainfall on the previous night, he could not find any tiretracks in the mud along Jellick Street despite the fact that vehiclesdriven by Claremont employees had already entered the project thatday.Aftera.discussionwith Respondent's Secretary Cox concerningthe aforementioned infractions by Claremont employees,Beezleyinstructed the pickets to patrol the entrance on Fifth Avenue in orderto reach Claremont employees.Kirby testified that as a result of theRespondent's picketing some employees of Modern and other contrac-tors on the job refused to work behind the picket lines. Beezley andUpp also described other incidents involving Claremont employees'use of the entrance on Fifth Avenue in January after Respondent hadexpanded its picketing to all entrances at the Kirby project.3.The Roger projectOn the morning of December 4, 1964, signs were posted at two of thefour entrances to the tract,designating the main entrance for the useof employees and suppliers of all contractors except Claremont, andsetting aside the northern entrance for employees and suppliers ofClaremont exclusively.About 8 a.m.on December 4, Respondent'spickets appeared at the site for the first time and patrolled in front ofall four entrances for approximately 1 hour.During the aforesaidpicketing, according to Roger Construction Manager Carruthers, allClaremont employees were ordered off the job. On the same afternoon,Roger sent a letter to Claremont indicating that the picketing hadcaused work stoppages on the project and informing Claremont thatits contract would be canceled. Carruthers and Lockhart, president ofClaremont, however, testified that Claremont and its employeesreturned to work a day or two later and remained on the projectapproximately 2 weeks before Claremont's contract was terminated.The painting subcontract was subsequently awarded to Tucker Deco-rating Company who retained Claremont's employees but substitutedits own foreman on the Roger job.Respondent's representative, Beezley, testified that at the time hemade the picket assignments on December 4, he was unaware of thefact that signs had already been posted, that he altered his instructionsto the pickets the same morning upon learning of the reservedentrances, and that at all times thereafter picketing was confined to theClaremontentrance.B. Contentionsof thepati tiesOn the foregoing record testimony and other evidence,it is the Gen-eral Counsel's contention that the Respondent picketed the construe- 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion sites with an unlawful object of requiring Alta, Kirby, and Rogerto cease doing business with Claremont. Specifically, it is the GeneralCounsel's contention that by picketing at entrances other than thosespecifically reserved for and restricted to employees and suppliers ofemployers other than Claremont, the Respondent clearly indicated thatits picketing was designed to enmesh innocent neutral employers inRespondent's dispute with Claremont.The General Counsel does notassert that, apart from Respondent's failure to restrict its picketing tothe entrance set aside for Claremont's employees and suppliers, thepicketing disclosed an unlawful object.The Respondent, on the other hand, contends that its picketing wasprimary in nature. Specifically, the Respondent alleges that Clare-mont's employees' own disregard of this restriction placed on their useof entrances other than the one set aside for their own use justifiedRespondent's picketing at all entrances, and that such picketing was instrict conformity with the standards ofMoore Dry DocksInsofar asRespondent's picketing at the Roger project is concerned, the Respond-ent contends that its picketing could not have had an unlawful objectsince it occurred before it knew that separate entrances had been estab-lished, and that once it obtained knowledge of the separate entrancesits picketing was strictly limited to the entrance established for Clare-mont's employees and suppliers.C. Cordsion8It is evident from all of the foregoing that the evidence adduced atthe court proceeding, and that is part of the record in this case, presentsa sharp conflict in testimony as to whether Respondent's picketingaway from the entrances reserved for Claremont's employees was justi-fied by other circumstances herein, that factual issues are presentwhose determination rests on resolutions of credibility issues, and thatno such resolutions appear, nor were they necessary for the court'spurposes, in the record of proceedings.On the stipulated recordbefore us, we find, apart from any consideration of the legal adequaciesof the complaint's allegations, that we are unable to resolve these credi-bility issues and hence can find no sufficient evidence in the record tosupport the allegations of the complaint. In these circumstances, weare constrained to find that the General Counsel has failed to prove theallegations of the complaint by a preponderance of the evidence.Accordingly, we shall dismiss the complaint.?[The Board dismissed the complaint.]6Sailors' Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB 547, 549, inwhich the Board held that picketing at a common situs is lawful where,inter alga,thepicketing is limited to places reasonably close to the location of the situs.7As to the Respondent's picketing of the Roger project on December 4, 1964, we do notfind in Respondent's brief picketing at all entrances before it acquired knowledge of theestablishmentof reservedentrances evidence of an unlawful object.